DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Status of Claims
	Claims 14-15 and 21-25 were rejected in Office Action mailed on 06/25/2021.
	Applicant filed a response, amended claim 14 and added claim 28. Claims 1-13, 16-20 and 26-27 were previously cancelled.
	Claims 14-15, 21-25 and 28 are currently pending in the application and are being examined on the merits in this Office Action.

Claim Objections
Claims 1, 22, and 28 is objected to because of the following informalities: 
In claim 1, line 6, 13-14 it is suggested to amend “nanostructured thin film” to - -nanostructured silicon thin film layer- -.

In claim 1, line 15, it is suggested to amend “the columns” to - -the plurality of columns- -.
In claim 1, line 24, it is suggested to amend “the fraction” to - -the fraction of nanocrystalline silicon- -.
In claim 22, it is suggested to amend “nanostructured thin film” to - - nanostructured silicon thin film layer- -.
In claim 28, it is suggested to amend “the columns” to - -the plurality of columns- -.
In claim 28, line 2, it is suggested to amend “in the perpendicular direction” to - -in the perpendicular direction from the substrate- -.  
In claim 28, it is suggested to amend “has an average footprint of about 0.25-0.5 micrometers squared” to - -has an average footprint configured to reduce cracking and pulverization of the nanostructured silicon thin film layer of about 0.25 micrometers squared to about 0.5 micrometers squared- -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alet et al. (U.S. Patent Application Publication 2011/0042642) in view of Chan et al. (NPL, 20071), Kuriki (U.S. Patent 8,845,764), Epitaxy (NPL, 20012), and Young et al. (U.S. Patent Application Publication 2017/0279154). 
Regarding claim 14, Alet discloses a method of forming directly on a metallic substrate surface (i.e., metal oxide substrate) (2) (see figure 4) (paragraph [0068]), a nanostructured thin film (i.e., nanostructures) (abstract) by deposition on the substrate by low pressure plasma enhanced chemical vapor deposition (PEVCD) process (paragraph [0033], [0080]) using microwave plasma (i.e., radiofrequency) (paragraph [0038], [0067]) of a mixture comprising a silicon containing gas (i.e., SiH4) (paragraph [0033], [0090]) and hydrogen (i.e., H2) (paragraph [0034]-[0036]); in which the forming process is configured to create the nanostructured film (paragraph [0043]-[0044], [0126]) as a continuous nanostructured thin film (as shown in figure 4) consisting of a plurality of adjacent columns comprising multibranch columns (as shown in figure 4), and the columns extending in a perpendicular direction from the substrate and arranged adjacent to each other while separated by column boundaries extending in the  perpendicular direction (as shown in figures 3-4 and 6-7), wherein the plurality of columns comprise amorphous silicon-based materials consisting of amorphous silicon (paragraphs [0056], [0064]-[0065], [0106]-[0107], [0121]-[0126]) (claims 11-14) in which nano-crystalline regions exist (i.e., the substrate is covered with crystalline element nanowires, and amorphous element thin-film layer covering said crystalline element nanowires) (paragraphs [0041]-[0050], [0121]-[0126]). 
As to the structured layer formed as an anode, while not explicitly articulated, Alet discloses the applicability of the silicon nanostructures in the field of electronics, optoelectronics and sensors (paragraph [0002]) which are recognized to have applicability in batteries or power storage elements known to include an anode, a cathode, and an electrolyte. As evidenced by Chan, lithium battery anodes 


    PNG
    media_image1.png
    391
    585
    media_image1.png
    Greyscale

	Alet does not disclose the particulars of the method further comprising providing a lithium salt compound as the electrolyte layer; and further arranging the electrolyte layer between the cathode surface and the anode surface of the nanostructured thin film layer.
Kuriki, drawn to a rechargeable battery (i.e., power storage device) and method for manufacturing the same (title) (abstract) (column 1, lines 10-27), teaches silicon is used as an anode for a rechargeable battery (column 1, lines 35-40; column 2, lines 1-30). The silicon layer is formed as an anode in a substrate (i.e., active material) using a process substantially identical as the one Alet describe where a plasma enhanced chemical vapor deposition (PECVD) method is carried out using a silicon containing gas (SiH4) and hydrogen (H2) (column 3, lines 35-49). Further, Kuriki discloses a lithium salt compound is provided as an electrolyte (column 8, lines 15 and 64-67) which is arranged between a cathode surface layer (i.e., positive electrode) and anode surface layer (i.e., negative electrode) of the nanostructure thin film layer (column 3, lines 10-45; column 8, lines 9-20). Kuriki discloses such structure 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alet to include using the silicon nanostructures as an anode in rechargeable batteries as suggested by Chan and further use a lithium salt compound as an electrolyte layer arranged between an anode and a cathode as described by Kuriki in order to manufacture a rechargeable battery having increased discharge capacity, high safety and improved cycle characteristics.
Alet does not explicitly disclose the particulars of the forming process being self-organizing however, Alet teaches the process used is to obtain an epitaxial growth (paragraph [0011]). As defined by the Encyclopedia of Materials, epitaxial growth (i.e., epitaxy) refers to ordered growth of a material in a substrate (page 1) which can include a self-organizing (i.e., self-organization) growth process. This process has shown advances in electronics, optoelectronics and photonic devices (same applicability of Alet as articulated above in page 4, lines 7-9) (page 6). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alet to include the epitaxial growth to be a self-organizing process as considerable advances have been made in applications of electronics, optoelectronics and photonic devices based on this process.
Alet does not explicitly articulate the silicon-based material comprising protocrystalline silicon consisting of amorphous silicon comprising a fraction of nanocrystalline silicon, the fraction being up to about 80% of the nanostructured silicon thin film layer. 
Young, related to silicon-based materials for a rechargeable battery (abstract), teaches silicon materials such as crystalline silicon, amorphous silicon, polycrystalline silicon, nanocrystalline silicon, 
In light of the teachings of Young that any of the silicon materials such as crystalline silicon, amorphous silicon, polycrystalline silicon, nanocrystalline silicon, protocrystalline silicon are suitable for use in batteries, it would therefore be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alet to include a silicon-based material comprising protocrystalline silicon consisting of amorphous silicon comprising a fraction of nanocrystalline silicon as suggested to be effective by Young to improve insulating properties and charging and discharging characteristics of the battery. As to the particular fraction, one of ordinary skill in the art could have considered different proportions of the known materials (i.e., crystalline silicon, amorphous silicon, polycrystalline silicon, nanocrystalline silicon, protocrystalline silicon) to include 80% of nanocrystalline in order to find an range where optimum insulating properties and charging and discharging characteristics are achieved (paragraph [0023]). In addition, one of ordinary skill in the art would understand that any selection in forming the order of materials in the substrate could have been chosen as Young recognizes any of the materials above are suitable for use and appear to be functionally equivalent in providing insulating properties and improved charging and discharging characteristics.     
Regarding claim 15, Alet discloses the microwave plasma is created by an elongated antenna wire (i.e., radiofrequency electrode) (10) (paragraph [0081]), of which each end of the wires is coupled to a microwave generator (reactor) (4) (as shown in figure 1-3).
Regarding claim 21, Alet discloses the mixture of silicon containing gas and H2 further comprises an allowing component (metal aggregates) (3), for forming the silicon alloy (paragraphs [0032], [0089]-[0090]). 
Regarding claim 23, Alet discloses the method as described above in claim 1 and 21 but does not explicitly articulate the silicon containing gas and H2 further comprises Argon. Nonetheless, Kuriki discloses rare gas such as hydrogen and argon can be mixed in the source silicon containing gas (column 3, lines 35-47; column 5, lines 29-35). Therefore, a skilled artisan would understand using argon in the method of Alet as it is known to be mixed with the silicon containing gas in the PECVD process for forming the silicon layer.
Regarding claim 24, Alet discloses the substrate comprises a metallic conductor layer (metal oxide substrate) (paragraph [0016], [0023], [0030]).
Regarding claim 25, Alet discloses the silicon containing gas is selected from a group comprising silane (paragraph [0090]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Alet et al. (U.S. Patent Application Publication 2011/0042642) in view of Chan et al. (NPL, 20073), Kuriki (U.S. Patent 8,845,764) and Epitaxy (NPL, 20014) and Young et al. (U.S. Patent Application Publication 2017/0279154), as applied to claim 14 above, and further in view of Ovshinsky (U.S. Patent Application Publication 2006/0024442) and Kelman (U.S. Patent Application Publication 2008/0152938). 
Regarding claim 22, Alet discloses the method as described above in claim 14 to include using a doping precursor gas such as phosphine (PH3) (paragraph [0100], Alet) which as evidenced by Ovshinsky, is known as an n-type doping precursor for the formation of microcrystalline silicon layers in PECVD processes (paragraph [0064], Ovshinky), or a trimethylborane (B(CH3)3) (paragraph [0100], Alet) which as evidenced by Kelman, is known as a p-type dopant gas (paragraph [0067], Kelman). 

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim would be allowable if the above identified objections are addressed. Particularly it is suggested to amend the claim to recite “wherein the plurality of columns have a length in the perpendicular direction from the substrate of about 0.1 micrometers to about 10 micrometers, and each of the plurality of columns has an average footprint configured to reduce cracking and pulverization of the nanostructured silicon thin film layer of about 0.25 micrometers squared to about 0.5 micrometers squared.” The configuration in combination to the specifics as recited in the instant claim is not taught or suggested by the prior art. 

Response to Arguments
Applicant arguments have been fully considered however, upon further consideration, a new ground(s) of rejection is made in view of Young. The new limitations have been fully addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chan et al., High-performance lithium battery anodes using silicon nanowires, 2007, Letters, p.31-35
        2 Epitaxy, Encyclopedia of Materials: Science and Technology, Elsevier Science Ltd., ISBN: 0-08-0431526, 2001, pp.2791-2799
        3 Chan et al., High-performance lithium battery anodes using silicon nanowires, 2007, Letters, p.31-35
        4 Epitaxy, Encyclopedia of Materials: Science and Technology, Elsevier Science Ltd., ISBN: 0-08-0431526, 2001, pp.2791-2799